Citation Nr: 0608494	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for spondylolysis.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 27, 1969 to October 18, 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for spondylolysis.  

This case was previously before the Board in June 2004 when 
it was reopened and remanded to the RO for additional 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The clear weight of the most probative and credible 
evidence demonstrates that the veteran's spondylolysis 
preexisted service, was congenital, and was not aggravated by 
service.  


CONCLUSION OF LAW

Spondylolysis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include an X-ray examination 
showing spondylolysis at the level of L5.  In September 1969, 
the veteran reported a back injury when he fell washing 
windows.  He complained of pain in the lumbosacral region 
with left paravertebral spasm.  The impression was probable 
contusion of the back.  He was referred for orthopedic 
consultation which noted a history of lower back pain for 
years, including prior to enlistment.  A medical Board 
examined the veteran and diagnosed spondylolysis L5, 
bilateral with primarily spondylolisthesis.  It was 
recommended that the veteran be separated from military 
service for a condition which existed prior to service and 
which had not been aggravated by active service.

Service connection for a back condition was denied by the 
Board in a June 1971 decision.  That decision noted that 
although the veteran sustained an injury to his back in 
service, the injury was acute and transitory, and there was 
no medical evidence to show any permanent injury superimposed 
on his spondylolysis, which was his diagnosis at discharge 
and which was determined to be a congenital condition 
preexisting service.

Thereafter, he filed a claim to reopen in June 1998.  
Evidence was obtained or procured consisting of the results 
of a VA examination in July 1998 and VA outpatient treatment 
records dating from September 1998.  In the VA examination, 
the veteran described being attacked and beaten by drill 
instructors who jumped in the middle of his back.  The 
diagnosis was chronic cervical, thoracic and lumbar strain 
superimposed on early degenerative joint disease and 
compression fracture T9, T12.  The examiner noted that 
medical records were not reviewed, and no opinion was given 
on whether the veteran's back disorder was related to 
service.  

In June 1999, medical statements were submitted from N. King, 
P.A., and L. Anderson, M.D., both dated in May 1999, as well 
as lay statements from [redacted] and [redacted].  Mr. King, 
apparently a physician's assistant, wrote that he had known 
the veteran for approximately 15 years, and on examination of 
the back had a tender paraspinous region.  Dr. Anderson wrote 
that the veteran was a patient of hers at the VA Medical 
Center being treated for chronic back pain.  

In July 1999, the RO determined that the evidence was not new 
and material to reopen the claim for service connection for 
spondylolysis.  Additional lay statements were received from 
[redacted], dated in June 1999, and from [redacted].  

In December 1999, records were submitted by the veteran's 
attorney from the Department of Social Health Services.  
These included the results of a July 1998 physical 
examination, which noted that the veteran had chronic back 
and knee pain, which the examiner noted was a direct result 
of injuries received in the United States Army.

In March 2000, the veteran's attorney requested an opinion 
from Dr. Anderson at the VA on whether the veteran's back 
problems were related to military service, and why.  In 
response, Dr. Anderson wrote in April 2000 that the military 
records showed some complaint of low back pain prior to 
enlisting, but the veteran had told her that he did not have 
any back pain prior to enlisting, a fact which was noted as a 
discrepancy by Dr. Anderson.  She further noted that 
regardless, military medical records showed he clearly had 
significant aggravation of his back pain following his injury 
in service.  X-rays showed L5 spondylolysis, which may have 
been old, but there were no prior X-rays to prove this, and 
may have indeed occurred at the time of his service-connected 
injury.  Dr. Anderson concluded that it was more probable 
than not that the veteran's back problems were related to 
military service.

A VA examination was conducted in August 2000.  The veteran 
related that he had been beaten up fairly aggressively on two 
different occasions.  Diagnoses were history of L5 
spondylolysis, and degenerative joint disease of the 
lumbosacral spine.  The examination was returned for 
clarification and specifically to answer the question of 
whether the veteran's spondylolysis was a congenital 
condition, and whether or not it had been aggravated by the 
injury in service.  In an October 2000 addendum, the examiner 
noted the following:

I believe this is a congenital condition.  
It is likely to be, as well as not to be, 
related to his spondylolisthesis 
secondary to his chronic muscle strain 
injury in the service.  I feel that he 
has a significant psychological component 
to this.  I believe that as the 
degenerative joint disease is 
superimposed to his disability relating 
to his injury as well as his chronic back 
problems.  

The examination was again returned by the RO as insufficient 
and for further clarification.  On further review in March 
2001, the examiner wrote that degenerative joint disease was 
very common even without spondylolysis, and it was difficult 
to conclude whether it was a contributing factor to his 
condition.  However, spondylolysis could be exacerbated by 
degenerative joint disease.  Spondylolysis could not be 
determined at this point to be congenital or traumatic, 
without childhood X-rays.  If the spondylolysis was 
aggravated by his military injury, it was the examiner's 
opinion "more likely not than likely to be a contributing 
factor."

Records of the veteran's award of disability from the Social 
Security Administration were added to the claims file.  The 
decision awarding disability noted that the veteran had 
degenerative disc disease and degenerative joint disease, but 
did not link his back condition to service.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge sitting at the RO in Seattle.  In July 
2003, the veteran's attorney submitted a statement that the 
veteran would not be present at the hearing, and in lieu 
submitted a package of evidence to include a statement from 
the veteran, lay statements from the veteran's brothers 
attesting to his good health prior to service, copies of 
previously submitted lay statements, service medical records, 
and selected items of medical evidence, both VA and private.  
Additional records of the veteran's VA treatment were also 
obtained and added to the claims file.

An orthopedic evaluation conducted by Dr. T. Gritzka in 
August 2004 was also submitted.  Dr. Gritzka reviewed the 
medical evidence provided to him by the veteran, and 
conducted a physical examination as well as interview.  The 
veteran related that he had been assaulted by two drill 
instructors during basic training which he did not report 
because of fear of the repercussions.  The diagnoses were 
bilateral L5 spondylolysis with grade 1 spondylolisthesis and 
diffuse lumbar degenerative disc disease or degenerative 
spondylolysis.  Dr. Gritzka noted that the veteran's 
spondylolysis was a condition that existed in about 5 percent 
of the population where it was normally asymptomatic unless 
disturbed.  The veteran's history of being beaten in service 
was consistent with either a grade 1 spondylolisthesis 
preexistent to his military service that was aggravated by 
the military service or with a traumatic spondylolisthesis 
occurring during his military service.  

The crux is, of course, whether the two 
assaults took place.  If the assaults . . 
. did take place, then the most probable 
cause of this current back condition is 
his military service.  He would have a 
military related condition.

On VA examination in February 2005, the veteran refused to 
answer many questions and generally refused to cooperate in 
the examination, although his wife did answer many of the 
examiner's questions.  The examiner assessed a severe 
psychological overlay, history of degenerative disc disease 
of the lumbar spine and history of bilateral L5 spondylolysis 
with grade 1 spondylolisthesis.  In the examiner's opinion, a 
congenital vertebral defect such as the veteran's was usually 
asymptomatic and without pain.  The examiner believed that 
his back pain reported in service in 1969 was more likely 
than not caused by the acute contusion and was not related to 
the defect.  He found it highly unlikely that an acute 
contusion injury in September 1969 would continue to be 
present in July 1970, when he first claimed service 
connection for this condition.  He found it likely the 
veteran suffered a fall and acute contusion to the lower back 
in service and that he did not suffer any permanent 
disability or worsening of his spondylolisthesis or 
spondylolysis from that fall.  The examiner noted that he did 
have degenerative disc disease of the spine, which was 
consistent with his age and work history as a truck driver.  
He did not believe that the current degenerative disc disease 
had anything to do with his spondylolisthesis and 
spondylolysis or with the soft tissue muscle strain in 
service.  The examiner did not believe that any of his 
current condition was related to, caused by, or due to his 
1969 injury in service.  He also believed that there was no 
aggravation of his congenital spondylolisthesis and 
spondylolysis by the inservice injury, which he characterized 
as an acute contusion, soft tissue in nature, which resolved 
readily without sequelae or residual.  

The veteran submitted a private assessment from Dr. D. 
Newland, a chiropractor, who wrote that he examined the 
veteran in April 2005 and reviewed records that the veteran 
provided.  Regarding the veteran's back, he wrote that it was 
undetermined whether his spondylolisthesis is preexisting to 
his military service.

It is rather obvious that his back pain 
was aggravated after his injuries in the 
service.  It would seem a stretch to 
attribute his lower back pain to truck 
driving as he worked so little and 
inconsistently in that profession.  It is 
more probable than not that these 
injuries and or aggravations are due to 
his experiences in the military.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection in the July 1999 rating decision, a December 1999 
statement of the case (SOC), a February 2001 letter, 
supplemental statements of the case (SSOC) issued in December 
2002, June 2003, March 2005 and August 2005, and a June 2004 
VCAA compliance letter.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2003 SSOC 
as well as the June 2004 VCAA compliance letter, VA informed 
the veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, which was 
substantially accomplished in the June 2004 letter.  
38 C.F.R. § 3.159(b)(1).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records, and they appear to be 
complete.  Private as well as VA medical records of treatment 
relevant to the veteran's claim have been obtained.  The 
veteran has not identified any additional records not already 
obtained which could substantiate his claim for service 
connection for spondylolysis.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined.  VA has provided several 
examinations of the veteran and sought medical opinions in 
July 1998, August 2000, October 2000, March 2001, August 2002 
and February 2005.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims for service connection.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

In this case, the veteran did not receive any VCAA notice 
until after the July 1999 VA decision from which this appeal 
originates.  The record reflects, however, that he was 
advised in that decision and subsequent correspondence of the 
information and evidence necessary to substantiate his claim.  
As already noted, he was provided with VCAA notice in June 
2004, following which his claim was readjudicated by a 
Decision Review Officer by means of a supplemental statement 
of the case issued in March 2005.

The Board finds that no further notice is needed to comply 
with the VCAA, and that the failure to provide the veteran 
with full VCAA notice prior to the decision from which the 
current appeal originates did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service. VAOPGCPREC 82-90, Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that there is a considerable body of law that 
clearly imposed a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."  The 
Federal Circuit flatly rejected argument that would have 
emasculated the Board's inherent fact-finding authority.  
Madden v. Brown, 125 Fed. 3d 144, 1480-81 (Fed. Cir. 1997).  
In this case, the Board understands that it does not have the 
medical expertise to either diagnose a condition or associate 
a condition to active service.  However, it does have the 
authority to review the veteran's credibility.  If, as in 
this case, the veteran's credibility is found to be lacking 
as to his statements of medical history, and medical 
providers have relied upon such evidence in reaching their 
medical opinions, the probative value of those medical 
opinions is undermined or destroyed.

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  The Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal consistence, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  Id.  The United States 
Court of Appeals for the Federal Circuit held that the Board 
has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden, 125 
F.3d at 1481.

The veteran essentially contends that his current low back 
disability was caused by injuries in service more than 30 
years ago.  However, as stated by the Court, lay medical 
assertions to the effect that there is association between 
the veteran's current back disability and an injury in 
service have no probative value.  On the issue of medical 
causation, the Court has been clear that "[l]ay hypothesizing 
particularly in absence of any supporting medical authority, 
serves no constructive purpose . . ." Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).

The record contains medical evidence both for and against the 
claim.  Based on a review of this record, the Board finds 
that the determinative question in this case involves the 
probative weight to be assigned to the medical opinions for 
and against the claim.  This, in turn, hinges upon the 
credibility to be assigned to the statements of medical 
history provided by the veteran.

As a preliminary matter, the Board notes that the veteran is 
not claiming injury from combat.  As such, the provisions 
regarding lay evidence as sufficient proof of the occurrence 
of injury during combat are not for application.  38 U.S.C.A. 
§ 1154(b).  

The service medical records document a history of back injury 
from a fall while washing windows.  In a January 1978 
statement, he repeated that he had injured his back from a 
fall during service.  In 1998, the veteran claimed that his 
back was injured when he was attacked and beaten by drill 
instructors who jumped in the middle of his back.  He later 
explained that he did not report the beating in service 
because of fear of repercussions; however, in 1978 he was 
still maintaining that he injured his back from a fall, long 
after his discharge and well past when any repercussions 
might have occurred.  As such, while the incident of injury 
to the back in service from a fall is substantiated by the 
clinical records, his retelling of the injury as a beating by 
drill instructors who jumped in the middle of his back, many 
years later, is not credible.  As such, the medical opinions 
based on the veteran's account of injury to his back from 
beating, as opposed to a fall, have less probative weight.

Similarly, the veteran has maintained, and he has submitted 
lay statements in support of his claim, that he was in 
perfect health prior to service, with no back problems.  
However, the service medical records clearly show that at the 
time, the veteran related a history of back pain for many 
years prior to service.  His assertions now are contradicted 
by his contemporaneous statements made during service, and 
are not credible.  Again, medical opinions based on his claim 
of no back problems prior to service, as opposed to a 
preservice history of back pain, have less probative value.

The Court has made clear that a medical opinion based on a 
history furnished by the veteran and unsupported by the 
clinical evidence is of low or limited probative value.  
Curry v. Brown, 7 Vet . App. 59, 68 (1994).  As clearly 
stated by the Court, without a thorough review of the record, 
an opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  In effect, it is mere speculation. See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  As further stated by the 
Court, an "opinion based upon an inaccurate factual premise 
has no probative value."  Roenal v. Brown, 5 Vet. App. 458, 
561 (1993).  In sum, an opinion founded upon a false premise 
is not entitled to probative weight.  Having established the 
factual predicate on which the medical opinions can be 
evaluated, the Board will turn its attention to the medical 
opinions in the record.

For the above reasons, the July 1998 physical examination 
made in conjunction with his claim for social services 
benefits showing that the veteran's chronic back pain was a 
direct result of injuries received in the military is of no 
probative value.  It is based entirely on the history as 
related by the examiner without review of the medical 
evidence.  A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

In contrast, the recently submitted April 2000 statement of 
Dr. Newland concluded that "it was rather obvious that [the 
veteran's] back pain was aggravated after his injuries in the 
service."  While Dr. Newland indicated that he reviewed 
selected medical records provided by the veteran, he provided 
no clinical evidence to support his conclusion, even 
observing that it was "undetermined" whether this veteran's 
spondylolisthesis was preexisting to his military service.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The best evidence in support of the veteran's claims consists 
of the March 2000 opinion of Dr. Anderson, the veteran's 
treating VA physician, and the August 2004 private orthopedic 
evaluation by Dr. Gritzka.  Dr. Anderson concluded that it 
was more probable than not that the veteran's back problems 
were related to military service, as there were no X-rays 
prior to service to show that spondylolysis preexisted 
service, and this "may" have occurred at the time of his 
service connected injury.  While noting the discrepancy in 
the veteran's account of his back pain prior to service, she 
concludes that the record clearly showed aggravation of his 
back pain following the injury in service.  This assessment 
is clearly speculative regarding the question of whether 
spondylolysis preexisted service, as shown by Dr. Anderson's 
use of the word "may", and with regard to the question of 
aggravation, it is unsupported by any clinical data showing 
for example that the increase in back pain was permanent. 

Even more speculative is the opinion of Dr. Gritzka who 
stated that the veteran's history of being beaten in service 
was consistent with either a grade 1 spondylolisthesis 
preexisting to his military service that was aggravated by 
the military service, or with a traumatic spondylolisthesis 
occurring during his military service.  In any case, he 
reiterates that the crux of the matter is whether the 
assaults took place.  Having determined that the assaults 
alleged by the veteran did not take place, the assessment of 
Dr. Gritzka regarding the link to service, being based on the 
veteran's account of the assaults has very little probative 
value.  In this regard, the Board does not dispute that an 
injury to the veteran's back occurred during service; 
however, this injury from a fall as documented in the service 
medical records is significantly different from the injury 
claimed by the veteran wherein he was allegedly beaten in the 
middle of his back on two occasions by two drill sergeants.

The most probative evidence remains the report of the Medical 
Board in service, because it was nearest in time to the 
actual events and based on an examination of the veteran 
which reflected his condition during service, not many years 
after, and the results of the February 2005 VA examination, 
because unlike the opinions of Dr. Anderson and Dr. Gritzka, 
it is supported by the necessary clinical data and medical 
rationale to support the conclusions reached.  To reiterate, 
the assessment in service was that the veteran's back 
condition was spondylolysis L5, with primarily 
spondylolisthesis, which had existed prior to service, and 
was not aggravated.  The assessment of the VA examiner in 
February 2005 was that a  congenital defect of bilateral L5 
spondylolysis with grade 1 spondylolisthesis, such as the 
veteran's, was usually asymptomatic and without pain.  He 
concluded that the back pain in service was more likely than 
not caused by an acute contusion injury suffered from a fall, 
and that he did not suffer any permanent disability or 
worsening of his spondylolysis or spondylolisthesis from the 
fall, and that the soft tissue injury resolved readily 
without residuals.  This assessment is the most probative 
evidence of the question of a link between the veteran's 
current back problems and service, partly because it provides 
the most thorough rational basis for the conclusions reached, 
but more importantly because the contemporaneous service 
medical records support the factual predicate on which it is 
based.  

Accordingly, the Board finds the clear preponderance of the 
probative and competent evidence is against the claim.  The 
evidence shows that the veteran's spondylolysis was 
congenital, that it was not aggravated during service, that 
his soft tissue injury resolved after service without 
residuals and that his current non congenital back disorder 
is unrelated to service.  Under these circumstances, the 
benefit of the doubt doctrine is not for application.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for spondylolysis is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


